DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Richardson et al. (US 2010/0147737), Wong et al. (US 8208980), Chen et al. (US 2013/0206844), and Cox, III (US 9319087) teach the protective cases for mobile devices.
However, none of prior art teaches a protective case for an electronic device having a first antenna region and a second antenna region comprising an outer shell, and an inner cushion liner attached to an inner surface of the outer shell, wherein the inner cushion liner comprises a first material for cushioning the installed electronic device, wherein the inner cushion liner further comprises two or more separate regions of a second material, wherein the regions of the second material are each configured to be in proximity to a respective one of the first antenna region and the second antenna region of the installed electronic device, and wherein the second material has a dielectric constant that is lower than a dielectric constant of the first material in at least one operating frequency range of the electronic device as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887